Citation Nr: 0920203	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  02-17 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a personality 
disorder.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel





INTRODUCTION

The Veteran had active service from May 1985 to May 1987.

This matter comes before the Board on appeal of a February 
1999 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which 
denied the Veteran's claim of service connection for a 
personality disorder.  This decision was issued to the 
Veteran in March 1999.  This matter also is on appeal of a 
December 1999 rating decision in which the RO denied the 
Veteran's claim of service connection for a psychiatric 
disability.  He perfected a timely appeal in October 2002 and 
requested a Board hearing; he subsequently failed to report 
for his Board hearing in December 2002.  See 38 C.F.R. 
§ 20.704.

In December 2003 and April 2005, the Board remanded the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's current residuals of major depression with 
psychotic features are not related to active service.

3.  The Veteran's personality disorder is not a disability 
for VA compensation purposes.




CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in active 
service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).

2.  A personality disorder is not a disability for which VA 
compensation is available.  38 U.S.C.A. §§ 1131, 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 4.9, 4.127 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in November 2001, February 2002, January and 
February 2004, April and November 2005, February 2006, August 
2007, and November 2008, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the Veteran to submit medical evidence 
relating his disabilities to active service and noted other 
types of evidence the Veteran could submit in support of his 
claims.  The Veteran also was informed of when and where to 
send the evidence.  After consideration of the contents of 
these letters, the Board finds that VA has satisfied 
substantially the requirement that the Veteran be advised to 
submit any additional information in support of his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for a 
psychiatric disability.  A personality disorder also is not a 
disability for which VA compensation is available.  Thus, any 
failure to notify and/or develop these claims under the VCAA 
cannot be considered prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in the February 2006 VCAA 
notice letter and in March 2006, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the appellant 
of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, VA 
could not have provided pre-adjudication VCAA notice because 
the because the February and December 1999 rating decisions 
currently on appeal were issued before the VCAA's enactment.  
In any event, because the Veteran's claims of service 
connection for a psychiatric disability and for a personality 
disorder are being denied in this decision, any question as 
to the appropriate disability rating or effective date is 
moot and there can be no failure to notify the Veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board; as noted, the Veteran failed to report for his 
Board hearing in December 2002.  It appears that all known 
and available records relevant to the issues on appeal have 
been obtained and are associated with the Veteran's claims 
file; the Veteran does not contend otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Pursuant to the Board's April 2005 remand, the Veteran was 
provided VA examinations which addressed the contended causal 
relationships between a psychiatric disability, a personality 
disorder, and active service.  Thus, the Board finds that 
additional medical examinations are unnecessary.  In summary, 
VA has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

The Veteran contends that he incurred a psychiatric 
disability and a personality disorder during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic diseases, including 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in May 1985, the Veteran 
denied all medical history and clinical evaluation was normal 
except for several tattoos and scars.  

In August 1986, the Veteran's complaints included alcohol 
abuse, marital problems including spousal abuse, attempted 
suicide by jumping out of a car and wanting to kill himself 
while confined to the brig.  Mental status examination of the 
Veteran showed full orientation, normal thought process, 
positive suicidal ideation, and no homicidal ideation.  The 
assessment was situational depression.  On psychiatric 
consult that same month, in August 1986, the Veteran 
complained of multiple personal problems including spousal 
abuse, alcohol abuse, financial problems, and work-related 
difficulties.  The Veteran admitted to suicidal ideation.  
The provisional diagnosis was situational depression.  Mental 
status examination of the Veteran showed logical and coherent 
thoughts, no evidence of thought process disorder, full 
orientation, no evidence of organic mental syndrome, and 
admitted suicidal ideation but no plan.  The impressions 
included mixed personality disorder.

The Veteran was treated on several occasions as an outpatient 
for psychiatric problems in March 1987.  For example, on 
psychiatric consult in March 1987, the Veteran complained of 
increasing problems working in his division and particularly 
with his division officer.  It was noted that the Veteran had 
a history of complaints of depression and had been diagnosed 
as having mixed personality disorder and adjustment disorder.  
It also was noted that the Veteran had a history of marital 
problems, alcohol abuse, spousal abuse, financial 
difficulties, and difficulties at work.  It was noted further 
that the Veteran had multiple disciplinary problems in the 
past and at present.  The in-service examiner also stated:

[The Veteran's] wife is threatening to leave him.  
The [Veteran] states that everybody picks on him 
and he can't stand the pressure of the Navy.  He 
relates that he has thought of ending his life by 
throwing himself down one of the ladders aboard 
ship although he has not gotten to he point of 
actually intending to do this.  He also states 
that, if people keep hassling him, he is afraid he 
won't be able to control himself.

Mental status examination of the Veteran showed he was 
disheveled, logical and had coherent thoughts.  There was no 
evidence of psychosis or major affective disorder, a 
"definite tendency to project responsibility for personal 
difficulties onto others" in his thoughts, no evidence of 
organic mental syndrome, suicidal ideation but no intent, and 
no homicidal ideation.  It was recommended that the Veteran 
be separated from active service administratively "as 
unsuitable on the basis of his personality disorder."  The 
impressions included mixed personality disorder.  

A copy of the Veteran's separation physical examination was 
not available for review.

The post-service medical evidence shows that, on VA 
outpatient treatment on March 25, 1998, mental status 
examination of the Veteran showed that he was well-groomed 
and had slightly decreased psychomotor skills.  He had 
slightly slow speech, linear thought process, and 
intermittent past suicidal ideation with no current ideation 
or plan.  There was no homicidal ideation or delusions, and 
some reported auditory hallucinations.  The Veteran's GAF 
score was 50, indicating serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
The impressions included recurrent major depressive episode 
and PTSD.

On March 31, 1998, the Veteran complained of flashbacks, a 
depressed mood, and suicidal ideation.  He reported that he 
currently was separated from his wife and family "who are 
back in Texas."  He also reported that his flashbacks "date 
back to an incident as a security guard . . . where 3 people 
got shot and 2 died" and he had shot one of the two people 
who died.  Since this shooting, the Veteran stated, he 
experienced episodes where he lost of track of time.  The 
Veteran also stated that he experienced flashbacks "of being 
molested by a group of men at age 10 or 11."  Mental status 
examination of the Veteran showed that he was well-groomed 
and had decreased psychomotor behavior.  He had a decreased 
rate of speech but regular volume and clarity, linear thought 
process, and appropriate thought content.  He admitted 
suicidal ideation but no plan, and no homicidal ideation or 
delusions.  He had no command auditory hallucinations "but 
hears derogatory remarks."  There were no visual 
hallucinations, and full orientation.  The Veteran's GAF 
score was 35-40, indicating some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  The diagnoses included major depression 
with psychotic features, rule-out PTSD, and rule-out 
dissociative disorder.

In April 1998, the Veteran complained of recurrent 
"flashbacks" of episode of sexual abuse and "an incident 
where he killed a person as a security guard."  The Veteran 
also reported that he experienced episodes where he lost 
track of time.  The provisional diagnoses included major 
depression, rule-out PTSD, and rule-out dissociative 
disorder.

In June 1998, the Veteran's complaints included a depressed 
mood, auditory hallucinations, "blackouts," "flashbacks" 
related to early sexual trauma, problems in active service, 
and a post-service shooting while he worked as a security 
guard.  The Veteran's estranged wife reported that the 
Veteran had a long history of domestic violence "most often 
associated with" binge alcohol drinking.  Mental status 
examination of the Veteran showed very slight slurring of 
speech with regular rate and volume, linear thoughts, 
complaints of auditory hallucinations but none noted at exam, 
no visual hallucinations, full orientation, and no suicidal 
or homicidal ideation.  The assessment included major 
depression with psychotic features.  

On VA examination later in June 1998, the Veteran complained 
of "violent episodes that he does not recollect."  The 
Veteran's history included physical abuse from his parents.  
He reported that he first experienced "blackout" episodes 
during active service.  "He reported beating up other 
military men and would get 'in trouble' without remembering 
the incidents."  He also reported that, while working as a 
security guard, "he 'took the lives' of two people in a 
shooting, but states, 'I was doing my job.'"  The Veteran 
also reported working as a corrections officer for the state 
of Hawaii.  The VA examiner noted that the episodes described 
by the Veteran as "blackouts" involved "an emotionally 
charged event that triggers the situation . . . and 
purposeful, directed behavior."  Mental status examination 
of the Veteran showed fluent speech "but markedly slower in 
formal testing than in spontaneous conversation," coherent 
language, and "certain behavior which suggested an 
unawareness of boundaries."  The impressions included major 
depression with psychotic features, dissociative disorder not 
otherwise specified, and personality disorder not otherwise 
specified with borderline and paranoid traits.

The Veteran was hospitalized at a private hospital following 
a suicide attempt in September 1998.  A history of 
schizophrenia and major depression was noted.  "He was in 
his usual state of health when . . . [his] wife and children 
did not arrive from Texas as expected and [the Veteran] 
subsequently became despondent."  The Veteran's sister noted 
that she had seen him with a full bottle of Trazadone pills 
earlier on the day of his admission and then, when she 
returned later that day, the pill bottle was empty.  On 
arrival to the emergency room, the Veteran was very drowsy 
with bloodshot eyes, slurred speech, and evidence of rotary 
nystagmus.  He also was very sleepy and had difficulty 
following commands.  Urine toxic screen came back positive 
for amphetamines and marijuana.  The Veteran was admitted to 
telemetry under suicide precautions for observation 
overnight.  The Veteran was transferred to Tripler Army 
Medical Center for further treatment.  The principal 
diagnoses included suicide attempt with trazodone overdose, a 
history of schizophrenia, and major depression.

The Veteran was transferred from a private hospital to 
Tripler Army Medical Center in September 1998 for treatment 
of a Trazodone overdose.  A history of depression, auditory 
hallucinations, and polysubstance dependence was noted.  The 
Veteran reported that he "had been despondent that his 
estranged wife and children did not visit Honolulu as 
expected.  He felt lonely and sad and was hearing voices 
telling him to 'give up.'"  His blood alcohol level was 0.19 
and a drug screen was positive for amphetamine and marijuana.  
The Veteran was remorseful over trying to hurt himself with 
his overdose and denied suicidal and homicidal ideation and 
auditory and visual hallucinations.  He also reported that, 
although he felt sad, he had no intention of trying to hurt 
himself.  The principal diagnoses included depression.

On VA outpatient treatment in June 1999, the Veteran 
complained that the voices in his head had increased.  He 
reported that he was living in a truck and "still not 
getting along" with his family.  Mental status examination 
of the Veteran showed full orientation, rational, and 
positive auditory hallucinations.  The assessment was 
worsening symptoms of depression and psychosis "but able to 
handle activities of daily living."

In April 2000, the Veteran's complaints included continued 
"blackouts" and continuing to hear voices although he was 
"vague in terms of their description."  The Veteran's 
fiancé showed up mid-way through the interview, resulting in 
the Veteran being unable to focus and reporting that he was 
"upset" because he could not discuss his psychiatric 
treatment in front of her.  Mental status examination of the 
Veteran showed that he was focused, difficulty with word 
finding, slurred speech, reported periods of depression and 
"episodes in which the voices are at a higher level," and 
no suicidal intent or plan.  The assessment included 
psychotic disorder not otherwise specified (provisional).

In June 2000, the Veteran complained of feelings of emptiness 
and loneliness and extremely low energy.  It was noted that 
he spoke in a monotone voice.  "He notes that when he tries 
to sleep many of the negative events from the past return.  
When asked to elaborate on this, [the Veteran] is vague."  
The diagnoses included depression not otherwise specified 
(provisional).

On April 25, 2001, the Veteran's complaints included memory 
problems "even when not drinking or using drugs" and 
episodes of violence to property "without remembering."  He 
reported that he recently had been discharged from state 
prison.  He had been incarcerated for 7 months for drug 
paraphernalia.  Mental status examination of the Veteran 
showed full orientation, he was vague and "seems 'slow' 
[and] preoccupied," crying during the interview about his 
children, normal and verbose speech, circumstantial thoughts, 
no suicidal or homicidal ideation, reported chronic auditory 
hallucinations, and no visual hallucinations, paranoia, or 
delusions.  The assessment included rule-out substance 
induced psychotic disorder not otherwise specified and 
depression.

On April 26, 2001, the Veteran informed his VA treating 
psychiatrist that he could not come to his appointment 
because of problems with his car.  It was noted that he was 
quite talkative without suicidal or homicidal ideation.  The 
assessment included rule-out substance induced psychotic 
disorder not otherwise specified and rule-out substance 
induced depression.

In a May 2001 VA outpatient treatment note, a VA psychiatrist 
stated that she had received a phone call from the Veteran's 
probation officer.  The probation officer reported that she 
had known the Veteran "all his adult life.  He is presently 
on 5 years probation for multiple drug related charges."  
The VA psychiatrist noted that the Veteran had not returned 
to the substance abuse treatment program since his initial 
visit in April 2001.  The assessment included depression not 
otherwise specified and rule-out substance-induced mood and 
psychotic disorder.

A review of the Veteran's outpatient treatment notes while he 
was incarcerated in a Hawaii state prison shows that the 
Veteran incurred 2 serious head injuries in December 2001 and 
January 2002.  In September 2001, mental status examination 
of the Veteran showed full orientation, vague auditory and 
visual hallucinations, and no suicidal or homicidal ideation.  
The assessment was psychosis versus schizophrenia.  In August 
2002, mental status examination of the Veteran showed full 
orientation, crying spells, and no suicidal ideation.  The 
prison examiner concluded that the Veteran was "found to be 
unstable."  The diagnosis was major depression, in acute 
exacerbation.

On VA outpatient treatment in January 2002, the Veteran 
reported that his probation officer required him to attend a 
residential substance abuse treatment program.  The Veteran 
also reported that he had been incarcerated in state prison 
from September 2001 to January 2002 for probation violation 
and had been incarcerated previously from September 2000 to 
March 2001 for "terroristic threats" against his brother 
and for drug paraphernalia.  A history of schizophrenia and 
personality disorder was noted.  Mental status examination of 
the Veteran showed normal psychomotor skills, precise speech, 
full orientation, normal thought process and content, and no 
suicidal or homicidal ideation.  The diagnoses included a 
questionable history of schizophrenia/personality disorder.

The Veteran was awarded Social Security Administration (SSA) 
disability benefits in December 2002 for affective disorder.

On VA examination in June 2007, the Veteran's complaints 
included sleep difficulty and "said all his problems are 
really in his head."  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records and 
post-service VA medical records, at length.  The Veteran 
reported that he had been incarcerated from September 2000 
through February 2006, except for a period when he was 
released in 2001 but then returned to prison on a parole 
violation, after being charged with threatening to kill his 
brother.  His in-service serious head injury following an 
assault by another prisoner in December 2001 was noted.  He 
reported having no contact with his first wife and 4 children 
since they had divorced.  He was married to his second wife.  
He had not worked in a regular job in the past 12 months.  
Mental status examination of the Veteran showed he was 
casually dressed, difficulty giving an accurate personal 
history at times due to confusion and not to intentional 
misrepresentation, some cognitive dysfunction "that may be 
the result of the severe head injury sustained while in 
prison," continuing to hear voices "though he describes 
this as hearing his own thoughts," no delusions, no current 
suicidal or homicidal ideation, a history of suicidal 
thoughts and behavior, full orientation, no obsessive or 
ritualistic behavior, at times speech flow interrupted by 
cognitive confusion, no panic attacks, and preoccupation with 
feelings of failure.  The VA examiner opined that the Veteran 
continued to experience residual symptoms of major depression 
with psychotic features "with a likelihood that he continues 
to have some auditory hallucinations."  His severe head 
injury sustained while incarcerated was not present during 
active service but contributed substantially to his inability 
to maintain current employment.  The VA examiner also opined 
that the Veteran's residuals symptoms of major depression 
with psychotic features and cognitive impairment were not 
present during active service.  The diagnoses included 
residual symptoms of major depression with psychotic 
features, cognitive disorder not otherwise specified 
secondary to head injury, and personality disorder not 
otherwise specified.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a 
psychiatric disability.  The Veteran's service treatment 
records show that, although he was treated on several 
occasions during active service for psychiatric complaints 
(diagnosed as a mixed personality disorder), he was not 
diagnosed as having a psychiatric disability during active 
service or within the first post-service year.  Thus, service 
connection for a psychosis based on presumptive service 
connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  
It appears that the Veteran first was diagnosed with a 
psychiatric disability in March 1998, or almost 11 years 
after his service separation in May 1987, when he was 
diagnosed as having a recurrent major depressive episode and 
major depression with psychotic features.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The Board notes that the medical evidence includes a notation 
of rule-out PTSD and rule-out dissociative disorder following 
VA outpatient treatment in March 1998, a notation of rule-out 
substance-induced psychotic disorder not otherwise specified 
following VA outpatient treatment on April 25, 2001, a 
notation of rule-out-substance-induced psychotic disorder not 
otherwise specified and rule-out substance-induced depression 
following VA outpatient treatment on April 26, 2001, and a 
notation of rule-out substance-induced mood and psychotic 
disorder following VA outpatient treatment in May 2001.  The 
Board observes that the notation of "rule-out" does not 
equate with a meeting of the diagnostic criteria for any of 
these psychiatric disabilities, however.  Rather they merely 
raised the possibility of these disorders and clearly are not 
confirmed diagnoses.  And subsequent psychiatric treatment 
records failed to confirm these diagnoses.  

The post-service medical evidence shows that the Veteran has 
been treated for multiple psychiatric complaints since active 
service.  None of his post-service VA and private treating 
physicians have related his current psychiatric disability 
(diagnosed as residuals symptoms of major depression with 
psychotic features) to active service or any incident of such 
service.  After a comprehensive review of the Veteran's 
claims file, including his service treatment records and 
post-service VA and private (state prison) medical records, 
and after conducting a thorough mental status examination of 
the Veteran, the VA examiner determined in June 2007 that, 
although the Veteran's current psychiatric condition was not 
present during active service, it contributed substantially 
to his current inability to maintain employment.  In summary, 
absent objective evidence, to include a nexus opinion, 
relating the Veteran's current psychiatric disability to 
active service, the Board finds that service connection for a 
psychiatric disability is not warranted.

The Board also finds that service connection is not warranted 
for a personality disorder.  As noted elsewhere, current law 
and regulations prohibit service connection for a personality 
disorder except where a mental disorder is superimposed on a 
personality disorder and results in disability.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.9, 4.127.  The VA examiner 
noted in June 2007 that the Veteran consistently had been 
diagnosed with a personality disorder which contributed to 
his inability to maintain employment.  This examiner did not 
find, however, that the Veteran's psychiatric disability was 
superimposed on his personality disorder.  And, as noted 
above, the Veteran's current psychiatric disability is not 
related to active service.  Because disposition of the claim 
of service connection for a personality disorder is based on 
the law and not the facts of the case, this claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Additional evidence in support of the Veteran's service 
connection claims is his own lay assertions.  As a lay 
person, however, the Veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the Veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the Veteran's lay statements are entitled to no 
probative value.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  As 
the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a psychiatric 
disability is denied.

Entitlement to service connection for a personality disorder 
is denied as a matter of law.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


